Name: Commission Regulation (EEC) No 822/89 of 30 March 1989 amending Regulation (EEC) No 382/89 on measures to facilitate the implementation of Council Directive 85/397/EEC on health and animal-health problems affecting intra-Community trade in heat-treated milk
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 86/62 Official Journal of the European Communities 31 . 3. 89 COMMISSION REGULATION (EEC) No 822/89 of 30 March 1989 amending Regulation (EEC) No 382/89 on measures to facilitate the implementation of Council Directive 85/397/EEC on health and animal-health problems affecting intra-Community trade in heat-treated milk THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 2234/88 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 382/89 (3) provides for measures to facilitate the implementation of Council Directive 85/397/EEC (4), as amended by Regulation (EEC) No 3768/85 (^, in respect of milk and milk products ; Whereas Article 3 ( 1 ) of Regulation (EEC) No 382/89 provides that proposals must reach the competent authority before 1 April 1989 ; whereas, in view of difficulties encountered in certain Member States with respect to the forwarding of the proposals, that date should be put back ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 ( 1 ) of Regulation (EEC) No 382/89, '1 April 1989' is replaced by ' 15 April 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 131 , 26 . 5. 1977, p. 7. (2) OJ No L 197, 26 . 7. 1988, p. 36. 0 OJ No L 44, 16. 2. 1989 , p. 28 . (4) OJ No L 226, 24. 8 . 1985, p. 13 . n OJ No L 362, 31 . 12. 1985, p. 8 .